United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
South Cottage Grove, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0121
Issued: July 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 22, 2018 appellant filed a timely appeal from a May 3, 2018 merit decision
and a September 17, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a recurrence
of the need for medical treatment causally related to his accepted February 12, 2013 employment

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

injury; and (2) whether OWCP properly denied appellant’s August 27, 2018 request for
reconsideration of the merits of his claim pursuant to 5 USC § 8128(a).
FACTUAL HISTORY
On February 13, 2013 appellant, then a 54-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed left arm, elbow, and shoulder conditions
due to repetitive casing and delivering of mail while in the performance of duty. OWCP accepted
the claim for disorder of bursae and tendons in left shoulder region. It paid appellant intermittent
wage-loss compensation benefits on the supplemental rolls from April 13, 2013 until
July 11, 2014.
On January 2, 2014 Dr. William J. Baylis, an osteopath and a Board-certified orthopedic
surgeon, released appellant to full-time work with restrictions. Appellant retired, effective
May 23, 2014, and elected Office of Personnel Management benefits as of June 13, 2014. On
August 21, 2014 Dr. Baylis released appellant from his care.3
On January 26, 2018 appellant filed a notice of recurrence (Form CA-2a) alleging a need
for additional medical care for his accepted February 12, 2013 employment-related conditions. He
noted that on September 26, 2016 he experienced a sharp pain in his left shoulder while carrying
grocery bags. It resembled the pain appellant had when originally injured. Appellant also
indicated that he did not receive any medical treatment following the recurrence.
Appellant submitted medical reports, treatment plans, and physical therapy orders from
Dr. Baylis dated February 15 and October 24, 2013 and February 13 and July 8, 2014, along with
a January 20, 2014 physical therapy note.
By development letter dated February 23, 2018, OWCP informed appellant that the
evidence of record was insufficient to support his recurrence claim. It advised him of the medical
and factual evidence needed and provided a questionnaire for his completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
In response, OWCP received additional medical reports from Dr. Baylis from 2013, 2014,
and 2015, diagnostic testing dated February 12, 2012, July 21, 2013, and February 13, 2014, and
physical therapy reports from 2013 and 2014. It also received a February 20, 2018 letter from the
employing establishment controverting the claim.
By decision dated May 3, 2018, OWCP denied appellant’s claim for a recurrence of the
need for medical treatment. It noted that he was last exposed to the work factors associated with
the February 12, 2013 work injury on May 14, 2014 and that he had described an intervening cause
on his recurrence form. Based on those findings, OWCP denied the claim for recurrence as he had

3
By decision dated April 1, 2015, OWCP issued appellant a schedule award for four percent permanent impairment
of the left upper extremity.

2

not established that he suffered a worsening of his accepted work-related conditions without
intervening cause.
Appellant requested reconsideration on August 27, 2018.
argument was submitted.

No additional evidence or

By decision dated September 17, 2018, OWCP denied appellant’s request for
reconsideration of the merits of his claim, finding that he neither raised substantive legal questions
nor submitted relevant and pertinent new evidence.
LEGAL PRECEDENT -- ISSUE 1
The United States shall furnish to an employee who is injured while in the performance of
duty the services, appliances, and supplies prescribed or recommended by a qualified physician
that the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
any disability, or aid in lessening the amount of any monthly compensation.4
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage.5 An employee has the burden of proof to establish that he or she
sustained a recurrence of a medical condition that is causally related to his or her accepted
employment injury without intervening cause.6
If a claim for recurrence of medical condition is made more than 90 days after release from
medical care, a claimant is responsible for submitting a medical report supporting a causal
relationship between the claimant’s current condition and the original injury in order to meet his
or her burden.7
To meet this burden of proof, the employee must submit medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, supports that the
condition is causally related and supports his or her conclusion with sound medical rationale.8
Where no such rationale is present, medical evidence is of diminished probative value.9

4

5 U.S.C. § 8103(a).

5

20 C.F.R. § 10.5(y).

6

T.B., Docket No. 18-0762 (issued November 2, 2018); E.R., Docket No. 18-0202 (issued June 5, 2018).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.4(b) (June 2013); see E.G.,
Docket No. 18-1383 (issued March 8, 2019); see also J.M., Docket No. 09-2041 (issued May 6, 2010).
8

A.C., Docket No. 17-0521 (issued April 24, 2018); O.H., Docket No. 15-0778 (issued June 25, 2015).

9

A.C., id.; Michael Stockert, 39 ECAB 1186 (1988); see Ronald C. Hand, 49 ECAB 113 (1997).

3

ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish a recurrence of
the need for medical treatment causally related to his accepted February 12, 2013 employment
injury.
Appellant filed a notice of recurrence of medical treatment for shoulder symptoms after
September 26, 2016. He has not established by the weight of the reliable, probative, and
substantial evidence a change in the nature and extent of the injury-related condition resulting in
required continued medical treatment. The medical evidence appellant submitted was from years
prior regarding his original injury and thus not relevant to the need for medical treatment on or
after September 26, 2016. Appellant did not submit a medical report from a physician who, on the
basis of a complete and accurate factual and medical history, concluding that he required further
medical treatment for his accepted conditions on or after September 26, 2016 as a result of his
accepted February 12, 2013 employment injury.10 Additionally, OWCP properly noted that the
claimed event of September 26, 2016, carrying grocery bags, appeared to be an intervening cause.
As appellant has not submitted medical evidence showing a recurrence of medical condition due
to his accepted employment injury without intervening cause, the Board finds that he has not met
his burden of proof.11
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.12 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.13 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.14
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
10

See E.G., supra note 7; K.P., Docket No. 15-1711 (issued January 14, 2016).

11

See E.R., supra note 6.

12

This section provides in pertinent part: the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
13

20 C.F.R. § 10.607.

14

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Chapter 2.1602.4b.

4

considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.15 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant requested reconsideration on August 27, 2018, but did not submit any additional
argument with his request. As his timely request for reconsideration did not show that OWCP
erroneously applied or interpreted a specific point of law, or advance a new and relevant legal
argument not previously considered by OWCP, appellant was not entitled to a review of the merits
based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
Furthermore, appellant failed to submit relevant and pertinent new evidence in support of
his request for reconsideration. The underlying issue on appeal involved whether he has
established a recurrence of the need for medical treatment causally related to his accepted
employment injury without intervening cause. This is a medical issue which must be determined
by rationalized medical evidence.17 Because appellant failed to submit new evidence along with
his reconsideration request, he was not entitled to a review of the merits of his claim based on the
third above-noted requirement under section 10.606(b)(3).18
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not established a recurrence of the need for medical
treatment causally related to his accepted February 12, 2013 employment injury. The Board also

15

20 C.F.R. § 10.606(b)(3).

16

Id. at § 10.608.

17

E.D., Docket No. 18-0138 (issued May 14, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

18

H.H., Docket No. 18-1660 (issued March 14, 2019).

5

finds that OWCP properly denied appellant’s August 27, 2018 request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 17 and May 3, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 2, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

